[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
This is an action on a promissory note. It is alleged that defendant Barry Potoker became indebted to Greenwood Bank of Bethel by virtue of his guarantee contained in the note in the amount of $35,000. The note and guarantee were assigned to plaintiff First Commerce of America, Inc. by the Federal Deposit CT Page 1202 Insurance Corporation, as Receiver for Greenwood Bank of Bethel. Plaintiff has moved for summary judgment against defendant Barry Potoker.
Said defendant has objected to the motion for summary judgment on the following grounds. He claims that at the time of the filing of the bankruptcy petition of the principal debtor, the assets and inventory of the principal debtor were worth far in excess of the balance due on plaintiff's debt, that the principal debtor filed for bankruptcy to ensure an orderly distribution of assets to creditors, that plaintiff was at all times recognized as having a security interest in the inventory, furniture and fixtures of the principal debtor, that plaintiff was put on notice that the inventory would lose its value quickly, and that plaintiff's slow and inconsistent actions wasted the assets. The court believes that the affidavits of Barry Potoker, his attorney Linda Millares, and other documentation have raised questions of fact.
Accordingly, the Motion for Summary Judgment is denied.
Frances Allen State Judge Referee